Citation Nr: 0908349	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot 
disability, to include bunions.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision which denied, in 
part, the Veteran's claims of service connection for a 
hearing loss disability, bilateral tinnitus, and a right foot 
disability, to include bunions.  

The Veteran previously filed a notice of disagreement 
regarding the RO's decision to deny his claim of service 
connection for residuals of right shoulder fracture.  
However, this claim was not perfected and it is not currently 
before the Board on appeal.  

In April 2008, the Veteran raised a claim of service 
connection for erectile dysfunction secondary to his service-
connected diabetes mellitus.  The RO has taken no action on 
this matter.  The claim for service connection is REFERRED to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a right foot disability, 
to include bunions, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record does not reflect a current diagnosis of a hearing 
loss disability.  



CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for a hearing 
loss disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2005 satisfied the second and third 
Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Failure to provide pre-
adjudicative notice of any of the notice elements is presumed 
to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The July 2005 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA and provided examples of the types of 
evidence, both medical and lay, that could be submitted.  The 
Board concludes that a reasonable person could be expected to 
understand what was necessary to substantiate his claim.  
Furthermore, a letter dated in March 2006 satisfied the first 
Quartuccio element as well as the third and fourth elements 
of Dingess.  Although this letter was not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided five 
months to respond with additional argument and evidence, the 
claim was readjudicated and a statement of the case (SOC) was 
provided to the Veteran in August 2006, and an additional 
supplemental SOC was provided to the Veteran in February 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the claim of service connection for 
a hearing loss disability.  The Veteran's service treatment 
records are in the file.  Private medical records identified 
by the Veteran have been obtained, to the extent possible.  
At no time has the Veteran referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims of hearing loss and tinnitus.  Indeed, throughout 
the course of this appeal the Veteran has been advised of the 
need to submit competent medical evidence of current 
diagnosis of tinnitus.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As will be discussed in greater 
detail below, there is simply no current medical evidence 
that the veteran suffers from hearing loss as defined by VA.  
Without evidence of a current disability, there would be no 
basis on which the examiner could render an opinion.  An 
examination is not required.  

II.	Service Connection

The Veteran contends that he has a hearing loss disability as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from a hearing loss 
disability as a result of significant in-service noise 
exposure as he was exposed to jet engine noise.  By way of 
background, the Veteran's DD Form 214 provides that the 
Veteran was an inventory management specialist.  While the 
Veteran's position does not by itself establish the Veteran 
experienced significant noise exposure, the Veteran is 
competent to report his in-service experiences.  

With respect to the Veteran's unsubstantiated allegations, a 
layman is generally incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu and 
Woelhaert v. Nicholson, 21 Vet App 456 (2007).

The medical records on file do not show that the Veteran has 
a current hearing loss disability for VA purposes or, for 
that purpose, that such is related to service.  During the 
Veteran's enlistment examination, the examiner found the 
Veteran was able to hear a whispered voice (wv) at 15 feet.  
His hearing score is recorded as 15/15 for wv for both ears.  
The Veteran did not report any trouble with his ears or his 
hearing at that time.  His service treatment records are 
silent as to any complaints of or treatment for hearing loss.  
At his January 1966 separation examination, the Veteran again 
did not report any trouble with his hearing and the examiner 
performed an audiometer examination, which showed the 
following, pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
0 (10)
20 (25)
LEFT
15 (30)
10 (20)
10 (20)
5 (15)
15 (20)

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The Board acknowledges that some hearing loss was 
demonstrated at the Veteran's service discharge examination.  
See Hensley, at 157-59.  Nevertheless, the Veteran's auditory 
thresholds are insufficient to establish a disability under 
the laws administered by VA.  See 38 C.F.R. § 3.385.     

Post-service medical records do not show that the Veteran 
sought medical examination or treatment for any hearing 
problems nor do they reflect a diagnosis of a hearing loss 
disability since service discharge.  No audiograms have been 
performed.  The Veteran's complaints are insufficient to 
establish a hearing loss disability under 38 C.F.R. § 3.385.  
Without any medical evidence of a hearing loss disability in 
service and currently, service connection cannot be granted.  
See Degmetich, supra.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic diseases of the nervous 
system, which includes sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The record does not reflect a 
diagnosis of a hearing loss disability within one year of 
service separation or currently.  The Veteran cannot benefit 
from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a hearing loss disability.  
The benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.



ORDER

Entitlement to service connection for a hearing loss 
disability is denied.

REMAND

Unfortunately, the Veteran's claim of service connection for 
a right foot disability, to include bunions, and tinnitus 
must be remanded for further development.

With regard to his claim service connection for a right foot 
disability, to include bunions, the Veteran's service 
treatment records document the presence of a bunion of the 
right foot.  He states that this bunion was painful during 
his service and has remained painful since that time.  In 
this regard, the Veteran submitted an Authorization and 
Consent Form in September 2006 for the release of medical 
records relating to treatment he received in 1987 for his 
bunions from a Dr. Sapperstein.  At that time, the Veteran 
submitted the name of a Dr. Shapperstein but did not provide 
a complete mailing address.  The RO was thus unable to obtain 
these medical records.  In April 2008, however, the Veteran 
supplemented the record with the complete mailing address for 
a Dr. Sapperstein, located in Kansas City, Missouri.  Because 
the medical records from Dr. Sapperstein relate to treatment 
of the Veteran's bunions and are highly relevant, they would 
assist in resolving this conflict and should be associated 
with the claims file.  The Board accordingly remands to 
obtain and associate these treatment records.

With regard to his tinnitus claim, the Board notes that the 
Veteran's service treatment record are negative for any 
complaints, treatment or diagnosis of tinnitus.  However, the 
Veteran now asserts that he suffers from tinnitus, and that 
the tinnitus had its onset in service.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; i.e., he is competent to report 
that he has experienced ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  In other words, the 
Veteran's assertion that he experiences ringing in the ears  
now and experienced tinnitus in service is sufficient 
evidence of a diagnosis of tinnitus.  Given that he 
attributes the tinnitus to in-service noise exposure, the 
Board finds that a VA examination is warranted to address the 
etiology of his tinnitus.  McClendon at 81.




Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's treatment 
concerning a right foot disability, to 
include bunions, from Dr. Sapperstein.  
These records should thereafter be 
associated with the claims file.  All 
efforts to obtain these records should 
be fully documented.  If the RO is 
unable to obtain these records, notice 
should be provided to the Veteran of 
this inability pursuant to 38 C.F.R. 
§ 3.159(e).   

2.	The Veteran should be scheduled for a 
VA examination to determine whether his 
tinnitus is at least as likely as not 
etiologically related to service.   The 
claims folder and a copy of this Remand 
must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3. Next, the RO/AMC should review the 
record to determine whether any 
additional development is deemed 
warranted.  Such development might 
include the conducting of a VA 
examination to determine the nature and 
etiology of any current right foot 
disability.

4. Then, after ensuring the VA 
examination report(s) is(are) complete 
and that any actions needed to comply 
with the VCAA, have been completed, the 
RO should readjudicate the claims on 
the merits.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


